UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1 ) Filed by the Registrantý Filed by a Party other than the Registrant¨ Check the appropriate box: ý Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 CHINA CHEMICAL CORP. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) 1 Payment of Filing Fee (Check the appropriate box): ¨ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies:common stock, par value $.0001 per share (2) Aggregate number of securities to which transaction applies: 6,259,400 shares of common stock (consisting of 6,259,400 shares of common stock outstanding on October 12, 2011 that are not owned by NSH and its affiliates). (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for purposes of calculating the registration fee, the maximum aggregate value of the transaction was calculated as the sum of6,259,400 shares of common stock outstanding on October 12, 2011 that are not owned by NSH and its affiliates multiplied by $1.50.The filing fee was determined by multiplying 0.00011460 by the maximum aggregate value of the transaction as determined in accordance with the preceding sentence. (4) Proposed maximum aggregate value of transaction:$9,389,100 (6,259,400 shares of common stock outstanding on October 12, 2011 that are not owned by NSH and its affiliates multiplied by $1.50) (5) Total fee paid:$1,075.99 (the product of the proposed maximum aggregate value of the transaction and 0.00011460). ý Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 2 Amendment No. 1 to Preliminary Proxy Statement December 23, 2011 CHINA CHEMICAL CORP. 1, Electric Power Road Zhou Cun District Zibo, P.R. China +86 0533-6168699 Dear Stockholder: This Amendment No.1 to the preliminary proxy statement on Schedule 14A amends the preliminary proxy statement on Schedule 14A (the “Proxy Statement”), previously filed with the Securities and Exchange Commission (the “SEC”) on October 14, 2011, by China Chemical Corp., a Delaware corporation (the “Company”), pursuant to Section 14A of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Pursuant to the previously filed Proxy Statement, the Company’s board of directors had planned to solicit proxies from stockholders of outstanding shares of common stock of the Company in connection with an Agreement and Plan of Merger dated as of October 12, 2011 (the “Merger Agreement”), by and among the Company, New Source Holding Co., Ltd., a Delaware corporation (“NSH”), and CHCC Acquisition Co., Inc., a Delaware Corporation (the “Merger Sub”). Pursuant to the Merger Agreement, the Merger Sub was expected to merge with and into the Company, with the Company continuing as the surviving corporation (the “Merger”). As a result of the Merger, (a) each share of Company common stock issued and outstanding immediately prior to the effective time of the Merger was expected to be converted into the right to receive $1.50 in cash without interest, other than (i) the shares held in the treasury of the Merger Sub, otherwise owned by the Merger Sub or NSH or any of their respective subsidiaries, (ii) the shares which are subject to an agreement with certain stockholders (the “Contributing Parties”) and NSH described below, (iii) the shares which are subject to litigation in the matter of Zibo Jiazhou Chemical Co., Ltd. v. PAMCO Management, Ltd. (“PAMCO”) and Po Sun Liu (Case No.: (2011) Lushangchuzi No. 15), which shares will not be honored for payment until the litigation is concluded, or (iv) the shares held by stockholders who are entitled to and who properly exercise appraisal rights under Delaware law. In connection with the execution of the Merger Agreement, dated as of October 12, 2011, NSH (with the Company’s consent) entered into an Support and Contribution Agreement ( the “Support andContribution Agreement”) with Lu Feng, Lu Linglang, Li Bin, Yan Kai, Yu Hong Tian, Lu Ning, Han Ying, Lu Tian Yu, Zhou Qing, Zhang Lian Fang, Lu Yang, Liu Heng Fang, Zhang Lian Jun, Wang Song, Li Zhi Bin, An Ming, Express Sky Limited, Bright Success Asia Pacific Limited, Able Profit International Limited and Eternal Success International Limited (collectively, the “Contributing Parties”), holders of collectively 23,755,600shares of the Company’s common stock (approximately 79.15% of the outstanding shares of the Company’s common stock), pursuant to which, the Contributing Parties have agreed to contribute all of the shares of the Company held by them to NSH at the closing of the Merger.In exchange for these contributions, NSH was expected to issue shares of NSH to these individuals.Following the Merger, NSH was expected to own all of the common stock of the Company as the Company survives the Merger and the Contributing Parties would own collectively all of the stock of NSH. 3 As of December 23, 2011, in view of the ongoing litigation between the Company and PAMCO in the People’s Republic of China (the “PRC”), the Merger Agreement was terminated in accordance with Section8.01 of the Merger Agreement by mutual consent of the parties thereto.And as a result, the Support and Contribution Agreement was terminated in accordance with Section5 of the Support and Contribution Agreement. By filing the Amendment No.1 to the preliminary proxy statement on Schedule 14A, the Company hereby withdraws the previously filed Proxy Statement. Concurrently with the filing of the Amendment No.1 to the preliminary proxy statement on Schedule 14A, the Company is filing an Amendment No.1 to Rule 13e-3 Transaction Statement on Schedule 13E-3to withdraw the Rule 13e-3 Transaction Statement on Schedule 13E-3, previously filed on October 17, 2011, by (1) the Company, the issuer of the equity securities that are the subject of the Rule 13e-3 transaction described therein, (2) New Source Holding Co., Ltd., a Delaware corporation (“NSH”), (3) CHCC Acquisition Co., Inc., a Delaware Corporation (the “Merger Sub”), and (4) Lu Feng, Lu Lingliang, Li Bin, Yan Kai, Jian Li, Zhang Lianjun, Fengzhen Zhou and Chen Hui, which are all individual residents of P.R. China. Exhibits: The following exhibits are filed herewith: 1.1 Agreement for Termination of Agreement and Plan of Merger, dated as of December 23, 2011 1.2 Agreement for Termination of Support and Contribution Agreement, dated as of December 23, 2011 By Order of the Board of Directors. /s/ Lu Feng Lu Feng Chief Executive Officer, President and Chairman of the Board of Directors Zibo, P.R. China December 23, 2011 4 Exhibit 1.1 AGREEMENT FOR TERMINATION OF AGREEMENT AND PLAN OF MERGER THIS AGREEMENT FOR TERMINATION OF AGREEMENT AND PLAN OF MERGER, dated as of December 23, 2011 (this “Agreement”), is by and among CHINA CHEMICAL CORP., a Delaware corporation (the “Company”), NEW SOURCE HOLDING CO., LTD., a Delaware corporation (“Parent”), and CHCC ACQUISITION CO., INC., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”). All capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Agreement and Plan of Merger (the “Merger Agreement”) dated as of October12, 2011. RECITALS WHEREAS, the parties have entered into the Merger Agreement dated as of October12, 2011, and now desired to terminate the Merger Agreement as set forth below: AGREEMENT NOW, THEREFORE, in view of the ongoing litigation between the Company and PAMCO Management Limited (“PAMCO”) in the People’s Republic of China (the “PRC”) and in consideration of the foregoing and the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Parent, Merger Sub, and the Company hereby agree as follows: 1. The Merger Agreement is hereby terminated in accordance with Section8.01 by mutual consent of the parties thereto. As a result, the Merger Agreement is void and there shall be no liability on the part of any party thereto or their respective affiliates or directors, officers, employees, agents or representatives of any of them, and all rights and obligations of each party thereto shall cease. 2. No Expense Reimbursement Amount or Termination Fees are due and owing by the Company to Parent or Merger Sub, and none shall be paid. In addition, no Parent or Merger Sub Termination Fee or Expense Reimbursement Amount is due and owing to the Company and none shall be paid by Parent or Merger Sub. 3. This Agreement shall be governed by, construed and enforced in accordance with, the Laws of the state of Delaware without regard to the conflict of laws principles thereof. 4. If any part or any provision of this Agreement shall be finally determined to be invalid or unenforceable under applicable law by a court of competent jurisdiction, that part or provision shall be ineffective to the extent of such invalidity or unenforceability only, without in any way affecting the remaining parts of said provision or the remaining provisions of this Agreement. 5. This Agreement may be modified only by a written document signed by the parties hereto. 6. This Agreement may be executed and delivered (including by facsimile transmission) in one or more counterparts, and by the different parties hereto in separate counterparts, each of which when executed shall be deemed to be an original but all of which taken together shall constitute one and the same agreement. 5 IN WITNESS WHEREOF, Parent, Merger Sub and the Company, have caused this Agreement to be executed as of the date first written above by the respective individuals thereunto duly authorized. COMPANY: China Chemical Corp. By: /s/Lu Feng Name: Lu Feng Title: Chief Executive Officer PARENT: New Source Holding Co., Ltd. By: /s/Lu Feng Name: Lu Feng Title: President MERGER SUB: CHCC Acquisition Co., Inc. By: /s/Lu Feng Name: Lu Feng Title: Chief Executive Officer 6 Exhibit 1.2 AGREEMENT FOR TERMINATION OF SUPPORT AND CONTRIBUTION AGREEMENT THIS AGREEMENT FOR TERMINATION OF SUPPORT AND CONTRIBUTION AGREEMENT, dated as of December 23, 2011 (this “Agreement”), is by and among NEW SOURCE HOLDING CO., LTD, a Delaware corporation (“Parent”), CHCC ACQUISITION CO., INC., a Delaware corporation (“Merger Sub”), and each of the stockholders (the “Stockholders”) of CHINA CHEMICAL CORP., Inc. (the “Company”) listed on Schedule 1 to the Support and Contribution Agreement (the “Contribution Agreement”) dated as of October12, 2011. All capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Contribution Agreement. RECITALS WHEREAS, Parent, Merger Sub and the Company have entered into the Agreement and Plan of Merger, dated as of October12, 2011 (the “Merger Agreement”), and concurrently with the execution of the Merger Agreement, Parent, Merger Sub, and the Stockholders have entered into the Contribution Agreement of even date; WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub and the Company are entering into an Agreement for Termination of Agreement and Plan of Merger of even date herewith and attached hereto as Exhibit A to terminate the Merger Agreement; WHEREAS, accordingly, all parties hereto desire to terminate the Contribution Agreement as set forth below: 7 AGREEMENT NOW, THEREFORE, due to the termination of the Merger Agreement and in consideration of the foregoing and the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Parent, Merger Sub, and the Stockholders hereby agree as follows: 1. The Support and Contribution Agreement is terminated in accordance with Section5. As a result, the Support and Contribution Agreement is void and there shall be no liability on the part of any party thereto or their respective affiliates or directors, officers, employees, agents or representatives of any of them, and all rights and obligations of each party thereto shall cease. 2. No Expense Reimbursement Amount or Termination Fees are due and owing by the Stockholders to Parent or Merger Sub, and none shall be paid. In addition, no Parent or Merger Sub Termination Fee or Expense Reimbursement Amount is due and owing to the Stockholders and none shall be paid by Parent or Merger Sub. 3. This Agreement shall be governed by, construed and enforced in accordance with, the Laws of the state of Delaware without regard to the conflict of laws principles thereof. 4. If any part or any provision of this Agreement shall be finally determined to be invalid or unenforceable under applicable law by a court of competent jurisdiction, that part or provision shall be ineffective to the extent of such invalidity or unenforceability only, without in any way affecting the remaining parts of said provision or the remaining provisions of this Agreement. 5. This Agreement may be modified only by a written document signed by the parties hereto. 6. This Agreement may be executed and delivered (including by facsimile transmission) in one or more counterparts, and by the different parties hereto in separate counterparts, each of which when executed shall be deemed to be an original but all of which taken together shall constitute one and the same agreement. IN WITNESS WHEREOF, Parent, Merger Sub, and the Stockholders, have caused this Agreement to be executed as of the date first written above by the respective individuals thereunto duly authorized. NEW SOURCE HOLDING CO., LTD. By: /s/Lu Feng Name:Lu Feng Title:President CHCC ACQUISITION CO., INC. By: /s/ Lu Feng Name: Lu Feng Title: Chief Executive Officer 8 STOCKHOLDERS: /s/ Lu Feng Lu Feng /s/ Lu lingliang Lu Lingliang EXPRESS SKY LIMITED By: /s/ Wang Hui BRIGHT SUCCESS ASIA PACIFIC LIMITED By: /s/ Wang Bing ABLE PROFIT INTERNATIONAL LIMITED By: /s/ Yang Junxia ETERNAL SUCCESS INTERNATIONAL LIMITED By: /s/ Wang Jian 9 /s/ Han Ying Han Ying /s/ Lu Yang Lu Yang /s/ Lu Ning Lu Ning /s/ Zhang Lian Fang Zhang Lian Fang /s/ Lu Tian Yu Lu Tian Yu /s/ Zhou Qing Zhou Qing /s/ Yan Kai Yan Kai /s/ Yu Hong Tian Yu Hong Tian /s/ Li Bin Li Bin /s/ Liu Heng Fang Liu Heng Fang /s/ Zhang Lian Jun Zhang Lian Jun /s/ Wang Song Wang Song /s/ Li Zhi Bin Li Zhi Bin /s/ An Ming An Ming 10 Exhibit A AGREEMENT FOR TERMINATION OF AGREEMENT AND PLAN OF MERGER Please refer to Exhibit 1.1. 11
